[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1156

                        JOHN S. BARTH,

                    Plaintiff, Appellant,

                              v.

                     VISX, INC., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

John S. Barth on brief pro se.                         
Maureen  A.  MacFarlane,  Lee  T.  Gesmer  and  Lucash,  Gesmer  &amp;                                                                              
Updegrove, LLP, on brief for appellee.                      

                                         

                       August 26, 1997
                                         

     Per  Curiam.  We  have reviewed the  parties' briefs and                            

the record on appeal.   We affirm the  order of the  district

court, dated  August 19,  1996, essentially  for the  reasons

stated in the  district court's memorandum of  the same date.

As for  the motion  to recuse, we  will assume  arguendo that                                                                    

appellant intended to file the motion in the present case and

mistakenly put an  earlier case number on the  motion but, in

any event,  we affirm the  order of the district  court dated

October 22, 1993, denying the motion for recusal, essentially

for the reasons stated in the district court's order.

     Affirmed.  Loc. R. 27.1.                          

                             -2-